DETAILED ACTION
This is a notice of allowance in response to the IDS filed 03/22/2022 and the after final response filed 05/23/2022.
	
Status of Claims
Claims 1, 3, and 6 are pending;
Claims 1 and 3 are currently amended; claims 2, 4, and 5 have been cancelled; claim 6 was previously presented; 
Claims 1, 3, and 6 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response after Final Action
The after final response filed 05/23/2022 in reply to the Office action mailed 03/01/2022 is hereby entered.

Specification
The amendments to the specification filed 05/23/2022 are accepted by the Examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 03/22/2022 has been considered by the Examiner.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone voice message from the applicant's representative, Patrick de la Pena, Reg. No. 79,692, on 05/27/2022.
The application has been amended as follows:

	In the Claims Filed 05/23/2022

	1.	(Currently Amended) 	A seat slider device comprising:
		a lower rail configured to be attached to a body of a vehicle, the lower rail including a plurality of grooves arranged in a longitudinal direction of the lower rail;
		an upper rail configured to be attached to a seat, the upper rail being slidable with respect to the lower rail; and
		a lock lever arranged in the upper rail, the lock lever including:		
			a distal end including a plurality of protrusions and a protrusion-supporting portion, the plurality of protrusions being configured to engage with the plurality of grooves, the protrusion-supporting portion supporting the plurality of protrusions, 
			
			 is configured to swing about a pivot axis defined by the two axial protrusions,
			a front spring arm portion biasing the lock lever such that the plurality of protrusions are configured to engage with the plurality of grooves, and
			a flex portion arranged between the protrusion-supporting portion [[to]]and the front spring arm portion
				the lock lever is configured to swing in a direction bringing the plurality of protrusions towards the plurality of grooves and in a direction bringing the plurality of protrusions away from the plurality of grooves, the lock lever being biased in the direction bringing the plurality of protrusions towards the plurality of grooves,  
				the flex portion has an elasticity such that the flex portion is configured to flex in the direction bringing the plurality of protrusions towards the plurality of grooves and
				when a load that is less than or equal to a predetermined upper limit load is applied to the lock lever in the direction bringing the plurality of protrusions away from the plurality of grooves, the distal end of the lock lever contacts a portion opposed to the plurality of grooves and the flex portion flexes such that each of the plurality of protrusions of the distal end contacts the portion opposed to the plurality of grooves with a clearance between the plurality of protrusions and the plurality of grooves.  


	2. 	(Cancelled)

	3. 	(Currently Amended) The seat slider device of claim 1, further comprising a control lever configured to be handled by a user at a position opposite to the plurality of protrusions with respect to the pivot axis in the longitudinal direction.

	4. 	(Cancelled)

	5. 	(Cancelled)

	6. 	(Previously Presented) The seat slider device of claim 1, wherein when a threshold load is applied to the lock lever and the distal end of the lock lever contacts the portion opposed to the plurality of grooves, the flex portion curves convexly downward.	


Allowable Subject Matter
Claims 1, 3, and 6, in the foregoing examiner's amendment, are allowed.  The following is an examiner's statement of reasons for allowance:
The references in the current prior art of record, alone or in combination, fail to fairly disclose or suggest obvious a seat slider device as specified in claim 1.  Relevant references include Baroin et al. (US 6,036,157), hereinafter Baroin, and Rohee et al. (US 6,902,235 B2), hereinafter Rohee.
With respect to claim 1, as similarly presented on pages 10-14 of the Office action mailed 03/01/2022, Baroin, as modified by Rohee, teaches most of the limitations of claim 1 but does not teach "a front spring arm portion biasing the lock lever such that the plurality of protrusions are configured to engage with the plurality of grooves… [the] flex portion arranged between the protrusion-supporting portion and the front spring arm portion such that the protrusion-supporting portion is configured to move with respect to the front spring arm portion" in combination with the rest of the limitations in claim 1.  There is no teaching, motivation, or suggestion, free of hindsight reasoning, to obviously modify Baroin with any references in the current prior art of record, or to obviously combine any references in the current prior art of record, to obtain the invention as a whole as specified in claim 1.  Therefore, claim 1 and claims dependent therefrom (i.e., claims 3 and 6) are allowable in the Examiner's opinions.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631